DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of copending Application No. 17/111,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a motor vehicle transmission comprising: an input shaft, an output shaft, a power take-off, and a hydraulic pump, the hydraulic pump serving to supply the motor vehicle transmission with hydraulic working pressure, and the power take-off having a power take-off gearwheel, and the power take-off gearwheel being connected to the hydraulic pump in order to drive the hydraulic pump; further comprising the first intermediate wall , the second intermediate wall, a transmission inside space, a power take-off space, and a clutch bell such that: gearwheels for force-transmission between the input shaft and the output shaft are arranged in the inside space of the transmission, a force-transmission means of the power take-off and the power take-off gearwheel are arranged in the power take-off space, a starting clutch is arranged in an inside space of the clutch bell, the first intermediate wall spatially separates the transmission inside space from the power take-off space, and the second intermediate wall spatially separates the inside space of the clutch bell from the power take-off space; and a hydrodynamic torque converter on an input side, the torque converter comprises a pump wheel and a turbine wheel, the turbine wheel is connected to the input shaft in order to drive the input shaft, and the pump wheel is connected to the power take-off gearwheel in order to drive the power take-off gearwheel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 15, 17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frait et al (US 9,783,049).  Frait discloses:
With regard to claim 12 - A motor vehicle transmission comprising: 
an input shaft 42, 
an output shaft, 
a power take-off 34, 36, and 
a hydraulic pump 32, the hydraulic pump 32 serving to supply the motor vehicle transmission with hydraulic working pressure, and the power take-off having a power take-off gearwheel 44, and the power take-off gearwheel 44 being connected to the hydraulic pump 32 in order to drive the hydraulic pump 32.

With regard to claim 14 - wherein the power take-off gearwheel 44 has a common set of teeth 45 for the power take-off 34, 36 and for the hydraulic pump 32.

With regard to claim 15 - further comprising a first intermediate wall 40, and the power take-off gearwheel 44 is rotatably supported by the first intermediate wall 40.

With regard to claim 17 - wherein the first intermediate wall 40 supports the power take-off gearwheel 44 in a direction toward the first intermediate wall 40.  Through the nature of the intermediate wall 40 being part of the transmission housing supporting the transmission, including gearwheel 44, the intermediate wall 40 supports the gearwheel 44 in all directions.

With regard to claim 19 - further comprising a second intermediate wall (see marked up figure below), the second intermediate wall axially supports the power take-off gearwheel 44 in a direction toward the second intermediate wall.

    PNG
    media_image1.png
    330
    633
    media_image1.png
    Greyscale

With regard to claim 22 - further comprising a hydrodynamic torque converter 22 on an input side, the torque converter 22 comprises a pump wheel 26 and a turbine wheel 28, the turbine wheel 28 is connected to the input shaft in order to drive the input shaft, and the pump wheel 26 is connected to the power take-off gearwheel 44 in order to drive the power take-off gearwheel 44 (See Fig. 3).

Claim(s) 12, 13, 15-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frait et al (US 7,765,884).  Frait discloses:
With regard to claim 12 - A motor vehicle transmission comprising: 
an input shaft 78, 
an output shaft, 
a power take-off (PTO), and 
a hydraulic pump (see pump body 18), the hydraulic pump serving to supply the motor vehicle transmission with hydraulic working pressure, and the power take-off having a power take-off gearwheel 32, and the power take-off gearwheel 32 being connected to the hydraulic pump (pump gear 26) in order to drive the hydraulic pump.

With regard to claim 13 - wherein the power take-off gearwheel 32 has a first set of teeth for the power take-off (PTO idler gear 38) and a second set of teeth for the hydraulic pump (pump gear 26, see Fig. 2).

With regard to claim 15 - further comprising a first intermediate wall 62, and the power take-off gearwheel 32 is rotatably supported by the first intermediate wall 62.

With regard to claim 16 - wherein the first intermediate wall 62 has a tubular projection 36, and the power take-off gearwheel 32 is rotatably supported on the projection 36 by a radial bearing 34 arranged on the projection 36.

With regard to claim 17 - wherein the first intermediate wall 62 supports the power take-off gearwheel 32 in a direction toward the first intermediate wall 62.  

With regard to claim 18 - wherein an axial roller bearing 34 is arranged axially between the first intermediate wall and the power take-off gearwheel 32 (see marked up figure below).

With regard to claim 19 - further comprising a second intermediate wall 14, the second intermediate wall 14 axially supports the power take-off gearwheel 32 in a direction toward the second intermediate wall.

With regard to claim 20 - wherein an axial roller bearing 20 is axially arranged between the second intermediate wall 14 and the power take-off gearwheel 32.

With regard to claim 21 - further comprising the first intermediate wall 62, the second intermediate wall 14, a transmission inside space 66, a power take-off space (see Fig. below), and a clutch bell such that: gearwheels for force-transmission between the input shaft and the output shaft are arranged in the inside space of the transmission, a force-transmission means 38 of the power take-off and the power take-off gearwheel 32 are arranged in the power take-off space, a starting clutch 10 is arranged in an inside space of the clutch bell, the first intermediate wall 62 spatially separates the transmission inside space from the power take-off space, and the second intermediate wall 14 spatially separates the inside space of the clutch bell from the power take-off space.

    PNG
    media_image2.png
    507
    663
    media_image2.png
    Greyscale


With regard to claim 23 - wherein the starting clutch 10 is a torque converter of the motor vehicle transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        June 13, 2022